Citation Nr: 1538160	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  09-09 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of gall bladder surgery.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to September 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  In April 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  In July 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) by videoconference.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she developed additional disability after undergoing gall bladder surgery at a VA facility in November 2007.  Specifically, she claims entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of gall bladder surgery, to include surgical scars, tape allergy residuals, abdominal muscle and bronchial spasms, pulmonary pleurisy, pulmonary embolism, depression, and anxiety.

During her April 2009 DRO hearing, the Veteran testified that she was assured by a VA physician that gall bladder removal is a simple procedure.  She testified that she informed that physician that she does not "come out of [anesthesia] that well" and, during her period of convalescence, she began to have breathing problems due to the anesthesia that was administered during surgery.  As per the Veteran, she discovered that she had blood clots in her lungs, but VA clinicians indicated thereafter that she does not have deep vein thrombosis (DVT) and her lung clots dissolved.  During her July 2015 Board hearing, she reported that she has blood work done every year to follow-up on potential embolism.

During the hearings, she asserted that the physician who performed her surgery made a greater number of incisions, and larger incisions, than the Veteran anticipated based on previous assurances, and she reported that the incisions were not properly stitched together.  Specifically, she reported that her incisions were "popping open" when she was at home recuperating post-discharge and, consequently, have healed as wide, irritated scars that sometimes bleed.  To this point, the Veteran asserted that she previously informed VA that she is allergic to the tape that was supplied post-procedure and that this allergy was acknowledged when she returned to VA to address fluid build-up, drainage, and irritation around the incision sites.  She testified that she informed the treating physician that she is allergic to tape during her pre-operative visit.

A November 2007 pre-operative assessment indicates that the Veteran consented to gall bladder surgery, but the actual consent form is not of record.  In addition, the evidence that is currently of record does not show whether VA had knowledge of the Veteran's claimed allergy to the adhesive properties of tape prior to surgery.  As this information is pertinent to the present claim, the Board finds that the consent form must be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2014).

In addition, the claims file does not include VA treatment records dated after September 2008.  On remand, VA should associate with the Veteran's file her post-September 2008 VA treatment records in order to determine whether the Veteran has the residual conditions claimed.  In doing so, VA should also request that the Veteran provide, or authorize VA to obtain, records of her relevant non-VA medical treatment.

After obtaining the requested records, VA should perform any additional development deemed necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Such consideration includes, but is not limited to, requesting a new medical opinion regarding whether the Veteran sustained additional disability due to an event not reasonably foreseeable or as the result of careless, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  38 U.S.C.A. § 1151.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the following: (a) the consent form that the Veteran signed before her November 2007 gall bladder surgery; and (b) VA treatment records dated after September 2008.  All efforts to obtain the identified records and any negative responses should be documented in the claims file.  Additionally, ask the Veteran to provide, or authorize VA to obtain, records of her relevant non-VA treatment.

2.  After completing the development requested above, undertake any additional development deemed necessary, to include requesting a new medical opinion regarding whether the November 2007 surgery and subsequent VA care caused the Veteran to sustain additional disability due to an event not reasonably foreseeable or as the result of careless, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.

3.  Readjudicate the Veteran's claim.  If any benefits sought are not granted, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


